Citation Nr: 0842400	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-30 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for disorders of the 
hips, knees, feet, ankles, hands, and left shoulder.  

2.	Entitlement to service connection for a respiratory 
disorder.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 




INTRODUCTION

The veteran had active service from November 1948 to March 
1949, and from December 1950 to May 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 2004 
and August 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  In these 
decisions, the RO denied service connection for the issues on 
appeal.  In January 2008, the Board remanded this matter for 
additional medical inquiry.  


FINDINGS OF FACT

1.	A bilateral hip disorder is not related to service.  

2.	A bilateral knee disorder is not related to service.  

3.	A bilateral foot disorder is not related to service.  

4.	A bilateral ankle disorder is not related to service.  

5.	A bilateral hand disorder is not related to service.  

6.	A left shoulder disorder is not related to service.  

7.	A respiratory disorder is related to service.  


CONCLUSIONS OF LAW

1.	A bilateral hip disorder was not incurred in or aggravated 
by active service, nor may it be presumed related to service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  

2.	A bilateral knee disorder was not incurred in or 
aggravated by active service, nor may it be presumed related 
to service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).  

3.	A bilateral foot disorder was not incurred in or 
aggravated by active service, nor may it be presumed related 
to service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).  

4.	A bilateral ankle disorder was not incurred in or 
aggravated by active service, nor may it be presumed related 
to service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).  

5.	A bilateral hand disorder was not incurred in or 
aggravated by active service, nor may it be presumed related 
to service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).  

6.	A left shoulder disorder was not incurred in or aggravated 
by active service, nor may it be presumed related to service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  

7.	A respiratory disorder was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for a 
respiratory disorder, and for several orthopedic disorders.  
In the interest of clarity, the Board will initially discuss 
whether these claims have been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.


I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in March 2004 and March 2006.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA informed the veteran of the 
elements of his claims and of the evidence needed to 
substantiate the claims.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VA requested from the veteran 
relevant evidence, or information regarding evidence which VA 
should obtain (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  VA 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claims.  And VA provided initial notification to the veteran 
prior to the July 2004 and August 2005 rating decisions on 
appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding disability 
evaluations and effective dates until the March 2006 letter.  
See Mayfield and Dingess, both supra.  Nevertheless, the 
Board finds that any presumed prejudice incurred by the 
veteran as a result of the untimely notice here has been 
rebutted by the record, and that proceeding with a final 
decision is appropriate.  See Sanders v. Nicholson, 487 F.3d 
881 (2007).  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328.  As will be 
further detailed below, the Board will deny the veteran's 
claims here.  So no disability evaluation and effective date 
will be assigned.  Moreover, in accordance with Mayfield, VA 
readjudicated the veteran's claims in the March 2007 and 
September 2008 Supplemental Statements of the Case.  As such, 
the untimely notice in this matter is harmless error.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA provided the veteran with medical 
examination for his claims.      

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims for Service Connection

In the rating decisions on appeal, the RO denied the 
veteran's service connection claims for a respiratory 
disorder, and for orthopedic disorders of the hips, knees, 
feet, ankles, hands, and left shoulder.  The veteran appealed 
these denials to the Board.  He argues that his disorders 
were caused by his service in Korea and the cold weather 
conditions he was exposed to there.  For the reasons set 
forth below, the Board disagrees with the RO's denial of 
service connection for a respiratory disorder, but agrees 
with the RO's denials for the orthopedic disorders.        

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  Certain 
conditions, such as arthritis, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


	Orthopedic Disorders 

In this matter, the medical evidence of record does not 
preponderate against the veteran's claim that he has current 
hip, knee, foot, ankle, hand, and left shoulder disorders.  A 
May 2008 VA examiner noted arthritis in the bilateral hands 
and knees, and in the right foot and left shoulder.  VA 
treatment records dated from January 2003 to March 2005 
indicate "mult site" arthritis.  And a March 2005 VA 
compensation examination report of record indicates 
degenerative joint disease of the left shoulder.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

But the evidence does not show that the veteran incurred 
these disorders during service, incurred any of these 
disorders within the first year of discharge from active 
service, or manifested a continuity of symptomatology 
indicative of any of these disorders soon after service.  38 
C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.  

Service medical records covering the period of the veteran's 
active service show no complaints, treatment, or diagnoses 
for hip, knee, foot, ankle, or hand disorders (the Board 
notes that the RO, in an August 2005 rating decision, granted 
service connection for a scar on the veteran's left hand).  
And the earliest medical evidence of any of these disorders 
is found in VA treatment records dated in the early 2000s, 
approximately 50 years following active service.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  Based on this 
evidence, the second element of Pond is unestablished here 
for the service connection claims for disorders of the hips, 
knees, feet, ankles, and hands (i.e., any other disorder on 
the left hand other than the scar disorder service-connected 
in August 2005).  See Pond, supra.          

The Board does note, however, that service medical records 
indicate that the veteran injured his left shoulder during 
service.  April 1950 service medical records indicate that 
the veteran then injured his left shoulder while wrestling.  
And the veteran's discharge report of medical examination 
indicated that the veteran had a left shoulder strain.  

But, as with the other claimed orthopedic disorders addressed 
in this matter, the Board finds service connection for a left 
shoulder disorder unwarranted.  The record lacks medical 
evidence of a nexus between the veteran's active service and 
the disorders of his hips, knees, feet, ankles, hands, and 
left shoulder.  In fact, none of the VA and private medical 
records in the case file reflects comments by the medical 
professionals treating the veteran that service relates 
somehow to his orthopedic disorders.  See Pond, supra.  
Rather, the March 2005 VA examination report (which focused 
exclusively on the left shoulder) stated that the veteran's 
left shoulder disorder was likely unrelated to the left 
shoulder injury he experienced while in the military in 1950.  
This examiner partly based the opinion on the lack of medical 
evidence pertaining to the left shoulder from the time of 
discharge to the March 2005 VA examination.  And the May 2008 
VA examiner, in expressly addressing the veteran's claims 
that cold in Korea caused his orthopedic disorders, found it 
unlikely that cold related to his disorders.         

As the third element of Pond is unestablished here for each 
of the veteran's service connection claims to orthopedic 
disorders, the evidence of record preponderates against the 
veteran's claims.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).  As such, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.      

The Board notes that it has closely reviewed and considered 
the veteran's statements of record.  While his statements may 
influence a Board's findings, laypersons without medical 
expertise or training are not competent to offer medical 
evidence on matters involving diagnosis or etiology.  
Therefore, these statements alone are insufficient to prove 
the veteran's claims.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).

        Respiratory Disorder  

The veteran maintains that he incurred a respiratory disorder 
in Korea as a result of his inhalation of toxic fumes 
generated by kerosene heaters he used to counter cold weather 
conditions associated with his service.  The record indicates 
that the veteran has a current respiratory disorder.  The May 
2008 VA examiner diagnosed the veteran with obstructive and 
restrictive pulmonary disease.  

The Board notes that the veteran's service medical records do 
not note a respiratory disorder.  And the Board notes that 
the medical evidence of record does not indicate that the 
veteran manifested a respiratory disorder within his first 
year of discharge from service in 1952.  See 38 C.F.R. 
§§ 3.307, 3.309.  In fact, the earliest evidence of record of 
a respiratory disorder is noted in private treatment records 
dated in 1995.  See Maxson, supra.    

Nevertheless, service connection is warranted for a 
respiratory disorder in this matter.  The veteran served as a 
U.S. Marine in Korea during the Korean Conflict, and was 
awarded a Purple Heart medal for his service there.  See 
38 U.S.C.A. § 1154.  Moreover, the March 2008 VA examiner, 
after reviewing the veteran and the claims file, found the 
veteran's respiratory disorder - obstructive and restrictive 
pulmonary disease - likely related to his service in Korea.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As such, service 
connection is warranted for a respiratory disorder.  


ORDER

1.	Entitlement to service connection for a bilateral hip 
disorder is denied.  

2.	Entitlement to service connection for a bilateral knee 
disorder is denied.  

3.	Entitlement to service connection for a bilateral ankle 
disorder is denied.  

4.	Entitlement to service connection for a bilateral foot 
disorder is denied.  

5.	Entitlement to service connection for a bilateral hand 
disorder is denied.  

6.	Entitlement to service connection for a left shoulder 
disorder is denied.  

7.	Entitlement to service connection for obstructive and 
restrictive pulmonary disease is granted.   



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


